Name: Commission Regulation (EEC) No 119/89 of 19 January 1989 amending Regulation (EEC) No 2514/78 on the registration in the Member States of contracts for seed multiplication in non-member countries
 Type: Regulation
 Subject Matter: means of agricultural production;  civil law;  agricultural activity
 Date Published: nan

 Avis juridique important|31989R0119Commission Regulation (EEC) No 119/89 of 19 January 1989 amending Regulation (EEC) No 2514/78 on the registration in the Member States of contracts for seed multiplication in non-member countries Official Journal L 016 , 20/01/1989 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 28 P. 0116 Swedish special edition: Chapter 3 Volume 28 P. 0116 *****COMMISSION REGULATION (EEC) No 119/89 of 19 January 1989 amending Regulation (EEC) No 2514/78 on the registration in the Member States of contracts for seed multiplication in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2358/71 of the Council of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 3997/87 (2), and in particular Articles 3a (4) and 9 thereof, Whereas Commission Regulation (EEC) No 2514/78 (3) specifies the information which the contracting party established in the Community must provide to the body responsible for registration; whereas the information forwarded must agree with that contained in the contract; whereas explicit provision should therefore be made for the contract to be produced; whereas for certain species it is difficult, at the date laid down for the registration of contracts, to establish the quantities likely to be imported into the Community; whereas in order to permit more accurate assessment of developments on the market a different date should be laid down for the transmission of import forecasts; whereas in order to allow some estimate to be made of import quantities provision should be made for notification of the area to be used for multiplication in the non-member country; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2514/78 is hereby amended as follows: 1. Article 3 is replaced by the following: 'Article 3 For the purposes of the registration of contracts provided for in Article 1, in addition to producing the latter the contracting party established in the Community must at the same time provide the body referred to in Article 4 with at least the following particulars: (a) the country in which the seed multiplication is to be carried out; (b) the species and variety of seed; (c) the quantity, origin and category of seeds to be multiplied; (d) the marketing years covered by the contract, the area to be sown, the estimated quantities to be imported into the Community and the scheduled periods for delivery.' 2. The following is added to Article 5 (1): 'However, for hybrid maize seed, the data on estimated quantities to be imported into the Community and the scheduled periods for delivery may be notified no later than six months after the deadline for the registration of contracts.' 3. Article 6 is replaced by the following: 'Article 6 Member States shall notify to the Commission each year not later than 30 days after the final dates set in the Annex areas to be sown and estimated quantities of seeds resulting from multiplication to be imported into the Community. The figures shall be broken down by marketing year, species or group of varieties as indicated in the Annex and non-member country concerned. However, for hybrid maize seed, estimated quantities to be imported into the Community shall be notified to the Commission not later than 30 days after they are notified to the competent body responsible for registration.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 246, 5. 11. 1971, p. 1. (2) OJ No L 377, 31. 12. 1987, p. 36. (3) OJ No L 301, 28. 10. 1978, p. 10.